DEVICE FOR CLAMPING A PIECE OF FORMWORK, FORMWORK FOR MAKING A CONCRETE SLAB, AND A METHOD OF MAKING A CONCRETE SLAB
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 56 and 58-62 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest art identifiable, Hunt (US979305) teaches a device for clamping a piece of formwork (pipe), the device comprising (lines 9-13): a bar (12, 31) having an end with a spike (13) for attachment to a ground (10) (Fig. 1); a first jaw (22, 22’) being mounted on said bar and movable along said bar and having a first movable mode (when 24 and 25’ are allowed for adjustments) and a first immovable mode (when 25’ is tightened), wherein said first jaw comprises: a first angled bracket (20) (Fig. 1; lines 69-82); a first tubular clamp body (18) with a first bar receiving passage and a first threaded passage (corresponding to 18’), said bar (12, 31) being slidable engaged through said first bar receiving passage (Fig. 1 lines 69-83); and a first screw (18’) removable engaged through said first threaded passage (Fig. 1); and a second jaw being (22, 22’ mounted on 40) mounted on said bar (12, 31 via 40) and movable along said bar (via 33) and having a second movable mode (when 17’, 24, and 25’ are loosened) and a second immovable mode (when 17’, 24, and 25’ are fully engaged), wherein said second jaw comprises: 8a second angled bracket (42) facing said first angled bracket (capable of being pivoted and tightened at any position, therefore capable of facing) so as to set an upper corner edge of said piece of formwork in said first angled bracket and a lower corner edge of said piece of formwork in said second angled bracket (Fig. 1); a second tubular clamp body (18 on 40) with a second bar receiving passage and a second threaded corresponding to 17’) (Fig. 1); and a second screw (17’) removable engaged through said second threaded passage, wherein said first movable mode corresponds to said bar (12, 31) through said first bar receiving passage without contact by said first screw (18’) within said first bar receiving passage, wherein said second movable mode corresponds to a bar (40) through said second bar receiving passage without contact by said second screw (17’) within said second bar receiving passage, wherein said first immovable mode corresponds to said bar (12, 31) through said first bar receiving passage with fixed contact by said first screw (18’) within said first bar receiving passage. Hunt does not teach said bar being slidable engaged through said second bar receiving passage; wherein said second movable mode corresponds to said bar through said second bar receiving passage; and wherein said second immovable mode corresponds to said bar through said second bar receiving passage with fixed contact by said second screw within said second bar receiving passage so as to apply a clamping force along said bar by said first screw and said second screw.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have slid the second tubular clamp body (18 connected to 40), onto the bar (12, 31) taught by Hunt, to accommodate for different applications.  Because both tubular bodies attach to the bar in the same manner, it would be obvious to one of ordinary skill in the art to combine the second tubular body and jaw onto the bar when parallel pipe work is to be achieved, or if it is necessary to grip the upper and lower sides of a large pipe.  Hunt teaches that bar (31) is an extension and (40) is an adjustable rod to accommodate any position.  For an application dealing with parallel pipes, one would not need to attach the rod (40), and would rather attach the second clamp onto the extension pipe directly.  However, Hunt does not anticipate nor render obvious (claim 56) wherein said first angled bracket is comprised of a first flange projecting outward from said bar and a first corner so as to be able to be aligned with said upper corner edge of said piece of framework, wherein said second angled bracket is comprised of a second flange projecting outward from said bar and a second corner so as to be able to be aligned with said .  
Regarding claim 60, Hunt teaches a prop (17) being coupled to the bar, wherein said prop comprises a joint (26, 27) attached to said prop (Fig. 1).  Hunt does not anticipated nor render obvious a distal spike pivotably mounted to said distal joint.  Although the spike (12’) of prop (17) can rotate relative to the joint (26, 27’), either the spike or the joint must be proximate and distal, both cannot be distal relative the prop.
Regarding claim 62, Hunt teaches the limitations above, but does not anticipate nor render obvious, a moulding element clamp mounted on a first flange away from a second flange so as to set a moulding element above an upper corner edge of said piece of framework.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723